Title: From Thomas Jefferson to David Montague Erskine, 1 December 1807
From: Jefferson, Thomas
To: Erskine, David Montague


                        
                            Dec. 1. 1807.
                        
                        Th: Jefferson presents his respects to mr Erskine and begs leave through him to present a bag of Paccan nuts (Juglans Paccan) for the acceptance of Lord Erskine & as a mark of his respect for him. they are of this year’s crop & will probably vegetate if planted before the spring; and the sooner the better. they may perhaps be a year in the ground. they bear our climate to the Northward of this where the degree of cold is much greater than in the middle parts of England. the richer the soil they are planted in, the more thrifty will they be.   he sends also Mde. de Stael’s Corinne for the perusal of mr Erskine & mr Foster.
                        
                            
                        
                    